DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to applicant’s argument that Byrne et al does not teach the newly added limitations of “receiving a response to the access instruction from the target and storing the response in a
response storage area:
receiving a low speed header information associated with the response and storing the low
speed header information in a configuration storage area which is separate from the response
storage area; and
transmitting the response and the low speed header information to the initiator through the
first bus.”
Byrne et al teaches “A response to the command is eventually received from the second bus, the response is transmitted over the first bus,” (abstract also figure 4 item 428).  Byrne et al also teaches the processing of packets and headers (Column 5 lines 5-26) “As described below, a task data structure might typically include i) an identification of a virtual pipeline for the task, ii) packet specific parameters and engine instructions for the virtual pipeline, iii) inline header and trailer data for the task, and iv) pointers to data stored in memory 110”, Byrne et al thus teaches receiving a response and transmitting the response to the target which would be the initiator through the first bus. What Byrne et al does not state is that the response is in the form of a packet, storing the packet header separate from the packet data/payload and the header being in for configuration/control.  The examiner is therefore citing Bilic et al that teaches a packet from a processor bus 22 is sent to a frame logic which passes only the command and header portion to the Header FIFO (Para [0065]) and passes the remaining data in the frame to the data FIFO 70 (also Para [0065]). Bilic et al also teaches “Transmit processor 38 reads the header data from fast memory 34 and then writes packet headers and instructions to the fast memory for the data packets that are to be transmitted over the network” (Para [0057],[0066]) this is using the received header to control the destination of the data thus configuration.  It would have been obvious to a person of ordinary skill in the art to receive responses in the form of a packet and use the packet header for controlling the response because packetized communication is common.
The examiner notes Savich teaches using a PCIe bus which is well known to be a packetized bus but never mentions that PCIe is packetized, or the format on the PLB bus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al PN 8,489,794 in view of Savich PN 2014/0289445 and Bilic et al PN 2001/0053148.
In regards to claims 1, 10, 19: Byrne et al teaches a method for implementing data transmission, executed by an electronic device providing a computing service (figure 3), the method being applied to execution of data transmission between two buses (AXI Bus 304 and PLB bus 310) of different types (AXI and PLB), wherein one of the two buses is associated with an instance (100) run by the computing service and the other of the two buses corresponds to an external device (AXI to PCI-e 308 to external processors) to the electronic device, the method comprising: obtaining an access instruction (read or write request Column 8 lines 27-63) from an initiator (source of the request/command examiner notes the terms command and request are used interchangeably see Column 10 lines 21-52) through a first bus AXI bus) of the two buses (AXI and PLB buses) for data read/write (read/write) in a target (404), wherein the initiator (source of request) and the target are associated with the first bus (AXI) and a second bus (PLB) of the two buses (ACI/PLB), and comprise one and the other of the instance and the external device, respectively; buffering the access instruction (410 write buffer 418 read buffer) into an instruction storage area corresponding to the access instruction; and transmitting the access instruction (Column 9 lines 26-50 read and write requests are sent over channel 414 to PLB controller 404) buffered in the instruction storage area (410,418) to the target (404) continuously (burst), and suspending transmission (splits the command allows another command “interleaved” then continues the command) of the access instruction to the target once a flow control is imposed (Column 9 line lines 15- 25 splitting the PLB commands. “the AXI read data bursts on channel 424 could be interleaved since AXI transactions can be split into multiple PLB transactions.” Column 15 line 25-37 Includes a split status). Byrne et al teaches an external device on a PCle bus through a PCIe interface (308) over an AXI bus (304) to an AXI to PLB bridge (306) over a PLB bus (310) to an internal instance (114) but does not state this structure is in an FPGA. Savich teaches multiple FPGAs (Para [0024]) connecting a PCle interface to internal PLB bus and instance (core). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the network processor 100 of Byrne et al as one of multiple FPGAs because “Power is an important part of this comparison. Hence, the findings demonstrate that the FPGA embedded platform significantly outperforms the PC.” Para [0056].  Byrne et al teaches “A response to the command is eventually received from the second bus, the response is transmitted over the first bus,” (abstract also figure 4 item 428).  Byrne et al also teaches the processing of packets and headers (Column 5 lines 5-26) “As described below, a task data structure might typically include i) an identification of a virtual pipeline for the task, ii) packet specific parameters and engine instructions for the virtual pipeline, iii) inline header and trailer data for the task, and iv) pointers to data stored in memory 110”, Byrne et al thus teaches receiving a response and transmitting the response to the target which would be the initiator through the first bus.  Byrne et al does not state is that the response is in the form of a packet, storing the packet header separate from the packet data/payload and the header being in for configuration/control.  The examiner is therefore citing Bilic et al that teaches a packet from a processor bus 22 is sent to a frame logic which passes only the command and header portion to the Header FIFO (Para [0065]) and passes the remaining data in the frame to the data FIFO 70 (also Para [0065]). Bilic et al also teaches “Transmit processor 38 reads the header data from fast memory 34 and then writes packet headers and instructions to the fast memory for the data packets that are to be transmitted over the network” (Para [0057],[0066]) this is using the received header to control the destination of the data thus configuration.  It would have been obvious to a person of ordinary skill in the art to receive responses in the form of a packet and use the packet header for controlling the response because packetized communication is common.
In regards to claims 2, 11, 20: Byrne teaches providing a clock and that the clock that controls each “beat” of the read/write data “The combined response can be any one of acknowledge, retry, or error. The slave-tag and slave-ID are provided to the bridge 306 to allow the bridge 306 to identify each beat of write data onto the channel 412 during writing of data from the bridge 306 to the bus controller 404.” Including multiple flow control signals acknowledge, retry, error.
In regards to claims 3, 12: Byrne et al teaches buffering feedback data (read data and read response status buffered in the read FIFO). Byrne also sends the read data to the initiator.
In regards to claims 4, 13: Byrne et al teaches the data is transferred beat by beat until a flow control splits the request while the storage is not full. Byrne et al also teaches the target returns flow control signals (RTAG index for read and WTAG index for write.
In regards to claims 5, 14: Byrne et al teaches converting the AXI read/write access requests into PLB read/write instructions.
In regards to claims 6, 15: Byrne et al teaches an AXI bus and teaches the instance may be master or slave (a master is an initiator).
In regards to claims 7, 16: Byrne et al teaches an AXI bus and teaches the external device may be master/initiator.
In regards to claims 9, 18: Byrne et al teaches a FIFO “almost full’ indication and “command is not entered if the buffer is full” (claim 2)
Claims 8, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al PN 8,489,794 in view of Savich PN 2014/0289445 and Bilic et al PN 2001/0053148 as applied to claim 5 above, and further in view of Kothari PN 2013/0047250.
In regards to claims 8, 17: Byrne teaches a “valid bit” indicating the validity of the data however this does not indicate the “validity of the access request”. Only that the data has an error and must be resent. Kothari teaches a ” verification circuit” figure 4 that determines whether the request for access is valid “valid access” and grants the access request if valid. It would have been obvious to include both validity checks for error handling and validity checks for security reasons because this would have allowed for data security.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Plural references are cited that teach AXI bus includes a response packed including a  packet header such as Lee et al PN 2007/0115939, Yun et al PN 2012/0117286, and Zhou et al  PN 2013/0159595.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187